DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on August 25, 2022, with respect to objections to claims 2-3, 6-8, 10, 12-22, 24, and 27-29  have been considered and are persuasive. Objections to claims 2-3, 6-8, 10, 12-22, 24, and 27-29  have been withdrawn, with the exceptions noted below.
3.	Applicant's arguments with respect to the 35 U.S.C. 112 rejection of claim 23 have been considered and are persuasive. Rejection of claim 23 under 35 USC 112 has been withdrawn.
4.	Applicant’s arguments regarding rejection of claims 1-2, 4-14, 16-23, and 25-30, as amended, under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Su ‘396 (US 2021/0127396) to clearly teach the amended limitations in claims 1-2, 4-14, 16-23, and 25-30.
5.	Applicant’s arguments regarding the provisional obviousness-type double patenting rejection of claims 1-2 and 13-14 have been fully considered but they are not persuasive. The terminal disclaimer filed on August 25, 2022 has been reviewed and is disapproved, due to the use of a wrong form. Applicant is encouraged to submit a Terminal Disclaimer to Obviate a Provisional Double Patenting Rejection Over a Pending “Reference” Application (PTO/AIA /25, www.uspto.gov/patent/patents-forms).

Claim Objections
6.	Claims 1, 8, 13, 22, 27, and 29-30    are objected to because of the following informalities:  
Examiner suggests replacing “a second-(ACK/NACK)” in claim 1 (line 10) with - - - a second (ACK/NACK) - -.   
“A NACK" in claim 1 (line 14), claim 13 (line 17), claim 22 (line 14-15), and claim 30 (line 13) should be replaced with - - the NACK - - to be consistent with the first citation of “a NACK” in claim 1 (line 8), claim 13 (line 12), claim 22 (line 9), and claim 30 (line 8), respectively.
“The location of a resource on which the data packet was transmitted by the source transmitter" in claim 8 (line 1-3) and claim 29 (line 1-2) should be replaced with - - the location of the resource on which the data packet was transmitted by the source transmitter - - to be consistent with the first citation of “a location of a resource on which the data packet was transmitted by the source transmitter” in claim 7 (line 2-3), claim 28 (line 2-3), respectively.
Claim 27 (line 4) recites “PUCCH” and it should be - - physical uplink control channel (PUCCH) - -, for the term to be defined at its first use.
Claim 27 (line 4) recites “PDCCH” and it should be - - physical downlink shared channel (PUCCH) - -, for the term to be defined at its first use.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 2, 9, 14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 (line 3) recites “”the ACK/NACK.” “The ACK/NACK” lacks antecedent basis. For purposes of examination, the examiner’s interpretation is “the second ACK/NACK.” Whether the intent is for the limitation “the ACK/NACK” to be “the second ACK/NACK,” or not, correction is required for claim 2 to be definite.
Claim 14 (line 5) recites “”the ACK/NACK.” “The ACK/NACK” lacks antecedent basis. For purposes of examination, the examiner’s interpretation is “the second ACK/NACK.” Whether the intent is for the limitation “the ACK/NACK” to be “the second ACK/NACK,” or not, correction is required for claim 14 to be definite.
Claim 21 (line 3) recites “”the ACK/NACK.” “The ACK/NACK” lacks antecedent basis. For purposes of examination, the examiner’s interpretation is “the first or second ACK/NACK.” Whether the intent is for the limitation “the ACK/NACK” to be “the first or second ACK/NACK,” or not, correction is required for claim 21 to be definite.
Claims 9 and 16-20 are rejected as being dependent of rejected claim(s).

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 4, 7, 9-14, 16-17, 19-23, 25, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Su ‘396 (US 2021/0127396, “Su ‘396”), in view of Parantainen ‘422 (US 2020/181422, “Parantainen ‘422”).
Regarding claim 1, Su ‘396 discloses a method for wireless communications at a first user equipment (UE) (FIG. 32), comprising:
receiving a data packet sent to a second UE from a source transmitter (FIG. 32, para 508-517; relay UE receives downlink data for a remote UE, sent from a base station on PDSCH); 
receiving from the second UE a first acknowledgement or negative acknowledgement (ACK/NACK) corresponding to the data packet (FIG. 32, para 508-517; relay UE receives an ACK/NACK from the remote UE, corresponding to the downlink data, where the downlink data had been forwarded to the remote UE by the relay UE);
relaying the received data packet to the second UE in response to the first ACK/NACK being a NACK (FIG. 32, para 508-517; in response to receiving a NACK from the remote UE, the relay UE forwards the received downlink data to the remote UE again);
receiving from the second UE a second ACK/NACK corresponding to the data packet (FIG. 32, para 508-517; relay UE repeatedly forwards the downlink data to the remote UE, and repeatedly receives a NACK from the remote UE, until the relay UE receives an ACK from the remote UE); and
relaying the second ACK/NACK to the source transmitter in response to the first ACK/NACK being a NACK (FIG. 32, para 508-517; relay UE repeatedly forwards the downlink data to the remote UE, and repeatedly receives a NACK from the remote UE, until the relay UE receives an ACK from the remote UE; after the relay UE receives the ACK from the remote UE, the relay UE forwards the received ACK to the base; thus, the relay UE relays the received ACK to the base station in response to the repeatedly received NACKs and the subsequently received ACK). 
Although Su ‘396 discloses relaying the second ACK/NACK to the source transmitter in response to the first ACK/NACK being a NACK, Su ‘396 does not specifically disclose relaying the second ACK/NACK to the source transmitter with information identifying the data packet.
Parantainen ‘422 teaches relaying the second ACK/NACK to the source transmitter with information identifying the data packet (FIG. 6A, para 13, 19, 44, and 82; mobile station transceiver transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow to which the ACK/NACK is related).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Su ‘396’s method for wireless communications comprising a first UE relaying to a source transmitter an ACK/NACK received from a second UE, to include Parantainen ‘422’s mobile station that transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claim 13, Su ‘396 discloses apparatus for wireless communication (FIG. 32; relay UE), comprising:
a processor (para 141-142; relay UE comprises a processor);
memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (para 141-142; relay UE comprises a memory that stores instructions executed by the processor) to cause the apparatus to: 
receive a data packet sent to a second user equipment (UE) from a source transmitter (FIG. 32, para 508-517; relay UE receives downlink data for a remote UE, sent from a base station on PDSCH); 
receive from the second UE a first acknowledgement or negative acknowledgement (ACK/NACK) corresponding to the data packet (FIG. 32, para 508-517; relay UE receives an ACK/NACK from the remote UE, corresponding to the downlink data, where the downlink data had been forwarded to the remote UE by the relay UE);
relay the received data packet to the second UE based on the first ACK/NACK being a NACK (FIG. 32, para 508-517; in response to receiving a NACK from the remote UE, the relay UE forwards the received downlink data to the remote UE again);
receive from the second UE a second ACK/NACK corresponding to the data packet (FIG. 32, para 508-517; relay UE repeatedly forwards the downlink data to the remote UE, and repeatedly receives a NACK from the remote UE, until the relay UE receives an ACK from the remote UE); and
relay the second ACK/NACK to the source transmitter based on the first ACK/NACK being a NACK (FIG. 32, para 508-517; relay UE repeatedly forwards the downlink data to the remote UE, and repeatedly receives a NACK from the remote UE, until the relay UE receives an ACK from the remote UE; after the relay UE receives the ACK from the remote UE, the relay UE forwards the received ACK to the base; thus, the relay UE relays the received ACK to the base station based on the repeatedly received NACKs and the subsequently received ACK).
Although Su ‘396 discloses relay the second ACK/NACK to the source transmitter based on the first ACK/NACK being a NACK, Su ‘396 does not specifically disclose relay the second ACK/NACK to the source transmitter with information identifying the data packet.
Parantainen ‘422 teaches relay the second ACK/NACK to the source transmitter with information identifying the data packet (FIG. 6A, para 13, 19, 44, and 82; mobile station transceiver transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow to which the ACK/NACK is related).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Su ‘396’s apparatus for wireless communications that relays to a source transmitter an ACK/NACK received from a second UE, to include Parantainen ‘422’s mobile station that transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claims 22 and 30, Su ‘396 discloses apparatus for wireless communications (FIG. 32; relay UE), comprising:
means for receiving a data packet sent to a second user equipment (UE) from a source transmitter (FIGS. 32 and 34, para 508-517 and 532-535; forwarding module of a relay UE receives downlink data for a remote UE, sent from a base station on PDSCH); 
means for receiving from the second UE a first acknowledgement or negative acknowledgement (ACK/NACK) corresponding to the data packet (FIGS. 32 and 34, para 508-517 and 532-535; forwarding module of the relay UE receives an ACK/NACK from the remote UE, corresponding to the downlink data, where the downlink data had been forwarded to the remote UE by the relay UE);
means for relaying the received data packet to the second UE when the first ACK/NACK is a NACK (FIGS. 32 and 34, para 508-517 and 532-535; forwarding module of the relay UE forwards the received downlink data to the remote UE again, in response to receiving a NACK from the remote UE);
means for receiving from the second UE a second ACK/NACK corresponding to the data packet (FIGS. 32 and 34, para 508-517 and 532-535; forwarding module of the relay UE repeatedly forwards the downlink data to the remote UE, and repeatedly receives a NACK from the remote UE, until the relay UE receives an ACK from the remote UE); and
means for retransmitting the second ACK/NACK to the source transmitter when the first ACK/NACK is a NACK (FIG. 32, para 508-517; relay UE repeatedly forwards the downlink data to the remote UE, and repeatedly receives a NACK from the remote UE, until the relay UE receives an ACK from the remote UE; after the relay UE receives the ACK from the remote UE, the relay UE forwards the received ACK to the base; thus, the relay UE relays the received ACK to the base station when the relay UE repeatedly receives NACKs and subsequently receives the ACK).
Although Su ‘396 discloses means for retransmitting the second ACK/NACK to the source transmitter when the first ACK/NACK is a NACK, Su ‘396 does not specifically disclose retransmitting the second ACK/NACK to the source transmitter with information identifying the data packet.
Parantainen ‘422 teaches retransmitting the second ACK/NACK to the source transmitter with information identifying the data packet (FIG. 6A, para 13, 19, 44, and 82; mobile station transceiver transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow to which the ACK/NACK is related).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Su ‘396’s apparatus for wireless communications that retransmits to a source transmitter an ACK/NACK received from a second UE, to include Parantainen ‘422’s mobile station that transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claim 2, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claim 1, as outlined above.
Further, Su ‘396 teaches further comprising: receiving configuration information related to the relaying of at least one of the data packet and the ACK/NACK (FIG. 32, para 508-517; relay UE receives from the base station scheduling information for the PDSCH carrying downlink data, received by the relay UE from the base station, and scheduling information for the PDSCH that the relay UE sends to the remote UE, to forward the downlink data; examiner notes that claim 2 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “receiving configuration information related to the relaying of at least one of the data packet and the second ACK/NACK”; further, examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art),
wherein the receiving and relaying are based on the configuration information (FIG. 32, para 508-517; relay UE receives from the base station scheduling information for the PDSCH carrying downlink data, received by the relay UE from the base station, and scheduling information for the PDSCH that the relay UE sends to the remote UE, to relay the downlink data; thus, the receiving and the relaying at the relay UE are based on the scheduling information).
Regarding claims 4 and 25, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claims 1 and 22, respectively, as outlined above.
Further, Parantainen ‘422 teaches wherein the information identifying the data packet comprises at least one of a link ID (para 13, 19, and 44; ACK/NACK messages include information that identifies a temporary downlink block flow to which the ACK/NACK is related, where the temporary downlink block flow is a link created for transferring data packets on a packet data channel; thus, information identifying the downlink block flow comprises identification of the downlink link; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a source ID, or a target ID.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Su ‘396 and Parantainen ‘422, to further include Parantainen ‘422’s ACK/NACK messages that include information that identifies a temporary downlink block flow, where the temporary downlink block flow is a link created for transferring data packets on a packet data channel. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claims 7 and 28, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claims 1 and 22, respectively, as outlined above.
Further, Parantainen ‘422 teaches wherein the information identifying the data packet comprises a location of a resource on which the data packet was transmitted by the source transmitter (para 13, 44, and 46; information transmitted on the uplink control channel includes information that identifies the downlink block flow and the time slot resource on which the downlink block flow is transmitted; the downlink block flow is transmitted by a base station as a source transmitter).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Su ‘396 and Parantainen ‘422, to further include Parantainen ‘422’s information transmitted on the uplink control channel that includes information that identifies the downlink block flow and the time slot resource on which the downlink block flow is transmitted. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claims 9 and 19, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claims 2 and 14, respectively, as outlined above.
Further, Parantainen ‘422 teaches wherein the information identifying the data packet comprises information obtained from the configuration information (para 44 and 46; information transmitted on the uplink control channel includes information that identifies the downlink block flow and the time slot resource on which the downlink block flow is transmitted; thus, information identifying the downlink block flow is obtained from configuration information that includes the information identifying the downlink block flow and downlink block flow resource configuration).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Su ‘396 and Parantainen ‘422, to further include Parantainen ‘422’s information transmitted on the uplink control channel that includes information that identifies the downlink block flow and the time slot resource on which the downlink block flow is transmitted. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claim 10, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claim 1, as outlined above.
Further, Su ‘396 teaches further comprising receiving control information associated with the data packet (FIG. 32, para 508-517; relay UE receives from the base station PDCCH signaling scheduling information for the PDSCH carrying downlink data).
Regarding claim 11, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claim 10, as outlined above.
Further, Parantainen ‘422 teaches wherein the information identifying the data packet comprises information obtained from the control information (para 44 and 46; information transmitted on the uplink control channel includes information that identifies the downlink block flow; thus, information identifying the downlink block flow is obtained from control information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Su ‘396 and Parantainen ‘422, to further include Parantainen ‘422’s information transmitted on the uplink control channel that includes information that identifies the downlink block flow. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claim 12, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claims 1, as outlined above.
Further, Parantainen ‘422 teaches wherein the information identifying the data packet comprises information obtained from the first or second ACK/NACK (FIG. 6A, para 13, 19, 44, and 82; mobile station transceiver transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow to which the ACK/NACK is related; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communications of Su ‘396 and Parantainen ‘422, to further include Parantainen ‘422’s mobile station that transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claim 14, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claim 13, as outlined above.
Further, Su ‘396 teaches further comprising instructions stored in the memory and executable by the processor to cause the apparatus to: receive configuration information related to the relaying of at least one of the data packet and the ACK/NACK (FIG. 32, para 508-517; relay UE receives from the base station scheduling information for the PDSCH carrying downlink data, received by the relay UE from the base station, and the PDSCH that the relay UE sends to the remote UE, to forward the downlink data; examiner notes that claim 14 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “receive configuration information related to the relaying of at least one of the data packet and the second ACK/NACK”; further, examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
receive the data packet, relay the data packet (FIG. 32, para 508-517; relay UE receives from the base station scheduling information for the PDSCH carrying downlink data, received by the relay UE from the base station, and scheduling information for the PDSCH that the relay UE sends to the remote UE, to relay the downlink data; thus, the relay UE receives the downlink data and relays the downlink data based on scheduling information), 
receive the first and second ACK/NACK, and relay the second ACK/NACK based on the configuration information (FIG. 32, para 109-111, 115, and 508-517; relay UE receives from the base station scheduling information for the relay UE to receive ACK/NACK messages from the remote UE and to relay the ACK/NACK messages to the base station; thus, the relay UE receives multiple ACK/NACK messages and relays the ACK/NACK messages based on scheduling information).
Regarding claim 16, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claim 14, as outlined above.
Further, Parantainen ‘422 teaches wherein the information identifying the data packet comprises at least one of a link ID (para 13, 19, and 44; ACK/NACK messages include information that identifies a temporary downlink block flow to which the ACK/NACK is related, where the temporary downlink block flow is a link created for transferring data packets on a packet data channel; thus, information identifying the downlink block flow comprises identification of the downlink link; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a source ID, a target ID, or a location of a resource on which the first or second ACK/NACK was transmitted by the second UE.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Su ‘396 and Parantainen ‘422, to further include Parantainen ‘422’s ACK/NACK messages that include information that identifies a temporary downlink block flow, where the temporary downlink block flow is a link created for transferring data packets on a packet data channel. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claim 17, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claim 16, as outlined above.
Further, Parantainen ‘422 teaches wherein the location of the resource on which the first or second ACK/NACK was transmitted by the second UE includes one or more of an associated component carrier index, a cell index, a resource block index, a frame/slot/symbol index (para 44 and 46; information transmitted in a downlink control message identifies the uplink time slot on which acknowledgment messages are transmitted; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), and a resource ID and/or a format of a physical uplink control channel (PUCCH) or physical downlink shared channel (PDSCH) resource.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Su ‘396 and Parantainen ‘422, to further include Parantainen ‘422’s information transmitted in a downlink control message identifies the uplink time slot on which acknowledgment messages are transmitted. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claim 20, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claim 14, as outlined above.
Further, Su ‘396 teaches further comprising instructions stored in the memory and executable by the processor to receive control information associated with the transmission from the source transmitter to the second UE (FIG. 32, para 508-517; relay UE receives from the base station PDCCH signaling scheduling information for the PDSCH carrying downlink data, received by the relay UE from the base station, and the PDSCH that the relay UE sends to the remote UE, to forward the downlink data).
Furthermore, Parantainen ‘422 teaches wherein the information identifying the data packet comprises information obtained from the control information (para 44 and 46; information transmitted on the uplink control channel includes information that identifies the downlink block flow; thus, information identifying the downlink block flow is obtained from control information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Su ‘396 and Parantainen ‘422, to further include Parantainen ‘422’s information transmitted on the uplink control channel that includes information that identifies the downlink block flow. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claim 21, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claims 14, as outlined above.
Further, Parantainen ‘422 teaches wherein the information identifying the data packet comprises information obtained from the ACK/NACK (FIG. 6A, para 13, 19, 44, and 82; mobile station transceiver transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow to which the ACK/NACK is related; examiner notes that claim 21 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “the information identifying the data packet comprises information obtained from the first or second ACK/NACK”; further, examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Su ‘396 and Parantainen ‘422, to further include Parantainen ‘422’s mobile station that transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
Regarding claim 23, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claim 22, as outlined above.
Further, Su ‘396 teaches further comprising means for receiving configuration information related to the retransmission of at least one of the data packet and the second ACK/NACK (FIG. 32, para 508-517; relay UE receives from the base station scheduling information for the PDSCH carrying downlink data, received -by the relay UE from the base station, and scheduling information for the PDSCH that the relay UE sends to the remote UE, to forward the downlink data; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), 
wherein the receiving, relaying, and retransmitting are based on the configuration information (FIG. 32, para 508-517; relay UE receives from the base station scheduling information for the PDSCH carrying downlink data, received by the relay UE from the base station, and the PDSCH that the relay UE sends to the remote UE, to relay the downlink data; thus, the receiving and the relaying/retransmitting at the relay UE are based on the scheduling information).
11.	Claims 5-6 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Su ‘396, in view of Parantainen ‘422, and further in view of Islam ‘378 (US 2019/0246378, “Islam ‘378”).
	Regarding claims 5 and 26, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claims 1 and 22, respectively, as outlined above.
However, Su ‘396 in combination with Parantainen ‘422 does not specifically disclose wherein the information identifying the data packet comprises a location of a resource on which the first or second ACK/NACK was transmitted by the second UE.
Islam ‘378 teaches wherein the information identifying the data packet comprises a location of a resource on which the first or second ACK/NACK was transmitted by the second UE (para 5 and 85-87; downlink scheduling grant sent in downlink control information (DCI) includes time and frequency domain resource indication and ACK/NACK channel resource indication; thus, the time/frequency domain resources included in the DCI indicate downlink transmission that use the time/frequency domain resources; therefore, the DCI includes information identifying downlink transmission as transmission that uses the indicated time/frequency domain resources, and information indicating a location of the ACK/NACK resource; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Su ‘396 and Parantainen ‘422, to include Islam ‘378’s DCI that includes the time and frequency domain resource indication and ACK/NACK channel resource indication. The motivation for doing so would have been to increase the reliability of wireless communications in low signal-to-noise ratio (SNR) conditions, such as when a UE is at a cell edge (Islam ‘378, para 8-9).
Regarding claims 6 and 27, Su ‘396 in combination with Parantainen ‘422 and Islam ‘378 discloses all the limitations with respect to claims 5 and 26, respectively, as outlined above.
Further, Parantainen ‘422 teaches wherein the location of the resource on which the first or second ACK/NACK was transmitted by the second UE includes one or more of an associated component carrier index, a cell index, a resource block index, a frame/slot/symbol index (para 44 and 46; information transmitted in a downlink control message identifies the uplink time slot on which acknowledgment messages are transmitted; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), and a resource ID and/or a format of a PUCCH or PDSCH resource.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Su ‘396 in combination with Parantainen ‘422 and Islam ‘378, to further include Parantainen ‘422’s information transmitted in a downlink control message identifies the uplink time slot on which acknowledgment messages are transmitted. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
12.	Claims 8, 18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Su ‘396, further in view of Parantainen ‘422, and further in view of Ma ‘750 (US 2021/0273750, “Ma ‘750”).
Regarding claims 8, 18, and 29, Su ‘396 in combination with Parantainen ‘422 discloses all the limitations with respect to claims 7, 16, and 28, respectively, as outlined above.
However, Su ‘396 in combination with Parantainen ‘422 does not specifically disclose wherein the location of a resource on which the data packet was transmitted by the source transmitter includes one or more of: a location of an associated physical downlink shared channel (PDSCH) occasion, a location of an associated physical downlink control channel (PDCCH) occasion, an associated transmission/reception point (TRP) index, an higher layer index associated with a control resource set (CORESET), a hybrid automatic repeat request (HARQ) ID, a transmission block (TB) index, a code block group (CBG) index, a counter downlink assignment index (DAI), and a total DAI.
Ma ‘750 teaches wherein the location of a resource on which the data packet was transmitted by the source transmitter includes one or more of: a location of an associated physical downlink shared channel (PDSCH) occasion, a location of an associated physical downlink control channel (PDCCH) occasion (para 105; terminal device determines PDCCH occasion based on indication information sent by a network device, wherein the information indicates a bitmap that indicates the PDCCH occasion; thus, resource location for downlink control data includes a location of the PDCCH occasion; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), an associated transmission/reception point (TRP) index, an higher layer index associated with a control resource set (CORESET), a hybrid automatic repeat request (HARQ) ID, a transmission block (TB) index, a code block group (CBG) index, a counter downlink assignment index (DAI), and a total DAL.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of Su ‘396 and Parantainen ‘422, to include Ma ‘750’s terminal device that determines PDCCH occasion based on indication information sent by the network device. The motivation for doing so would have been to address a requirement for an ACK/NACK feedback delay to be reduced (Ma ‘750, para 4).

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-2 and 13-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 17-18 of copending Application No. 17/017558, respectively, in view of Su ‘396, and further in view of Parantainen ‘422. Claim 1 of pending application and claim 1 of copending application 17/017558 are compared below:

Pending Application 17/017574 claim 1
Co-pending application 17/017558 claim 1
A method for wireless communications at a first user equipment (UE)
A method for wireless communications at a first user equipment (UE)
receiving a data packet sent to a second UE
receiving a data packet sent … to a second UE


Although co-pending application 17/017558 claim 1 discloses receiving a data packet sent to a second UE, co-pending application 17/017558 claim 1 does not specifically disclose receiving a data packet sent to a second UE from a source transmitter. Further, co-pending application 17/017558 claim 1 does not specifically disclose receiving from the second UE a first acknowledgement or negative acknowledgement (ACK/NACK) corresponding to the data packet; relaying the received data packet to the second UE in response to the first ACK/NACK being a NACK; receiving from the second UE a second ACK/NACK corresponding to the data packet; and relaying the second ACK/NACK to the source transmitter in response to the first ACK/NACK being a NACK. 
Su ‘396 teaches receiving a data packet sent to a second UE from a source transmitter (FIG. 32, para 508-517; relay UE receives downlink data for a remote UE, sent from a base station on PDSCH); 
receiving from the second UE a first acknowledgement or negative acknowledgement (ACK/NACK) corresponding to the data packet (FIG. 32, para 508-517; relay UE receives an ACK/NACK from the remote UE, corresponding to the downlink data, where the downlink data had been forwarded to the remote UE by the relay UE);
relaying the received data packet to the second UE in response to the first ACK/NACK being a NACK (FIG. 32, para 508-517; in response to receiving a NACK from the remote UE, the relay UE forwards the received downlink data to the remote UE again);
receiving from the second UE a second ACK/NACK corresponding to the data packet (FIG. 32, para 508-517; relay UE repeatedly forwards the downlink data to the remote UE, and repeatedly receives a NACK from the remote UE, until the relay UE receives an ACK from the remote UE); and
relaying the second ACK/NACK to the source transmitter in response to the first ACK/NACK being a NACK (FIG. 32, para 508-517; relay UE repeatedly forwards the downlink data to the remote UE, and repeatedly receives a NACK from the remote UE, until the relay UE receives an ACK from the remote UE; after the relay UE receives the ACK from the remote UE, the relay UE forwards the received ACK to the base; thus, the relay UE relays the received ACK to the base station in response to the repeatedly received NACKs and the subsequently received ACK). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for wireless communications of co-pending application 17/017558 claim 1, to include Su ‘396’s relay UE that receives downlink data for a remote UE, sent from a base station on PDSCH. The motivation for doing so would have been to provide a relay transmission method to guarantee service continuity (Su ‘396, para 7-8).
Although co-pending application 17/017558 claim 1 in combination with Su ‘396 discloses relaying the second ACK/NACK to the source transmitter in response to the first ACK/NACK being a NACK, co-pending application 17/017558 claim 1 in combination with Su ‘396 does not specifically disclose relaying the second ACK/NACK to the source transmitter with information identifying the data packet.
Parantainen ‘422 teaches relaying the second ACK/NACK to the source transmitter with information identifying the data packet (FIG. 6A, para 13, 19, 44, and 82; mobile station transceiver transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow to which the ACK/NACK is related).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communications of co-pending application 17/017558 claim 1 and Su ‘396, to include Parantainen ‘422’s mobile station that transmits ACK/NACK messages on an uplink control channel, wherein the ACK/NACK messages include information that identifies a temporary downlink block flow. The motivation for doing so would have been to provide a solution for signaling, which enables the use of more than one temporary block flow (TBF) connection and time slot for packet data transfer in one data transfer direction, and the use of asymmetric resources for uplink/downlink data transfer (Parantainen ‘422, para 13 and 45).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474